DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2021 has been entered.
Response to Amendment
Claim Objections are withdrawn in light of the amended claim limitations. 
35 U.S.C. 112(d) Rejections are added in light of the amended claim limitations. 
35 U.S.C. 103 Rejections are maintained in light of the amended claim limitations. 
Notice to Applicant
The amendment filed 6/22/2021 has been entered. The following has occurred: Claims 1, 8, and 15 have been amended; Claims 2, 9, and 16 were previously canceled.
Claims 1, 3-8, 10-15, and 17-24 are now pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Effective Filling Date: 1/11/2019.
The Information Disclosure Statement filed on 12/11/2021 have been considered. An initialed copy of the Form 1449 is enclosed herewith. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites “dispensing the first portion of the contribution to the social platform upon achieving the first milestone” is essentially the same to 13th limitation of the independent claim 1, reciting “dispensing the first portion of the contribution to the social platform upon achieving the first milestone”. 
Claim 7 recites “dispensing the second portion of the contribution to the social platform upon achieving the second milestone” is essentially the same to 13th limitation of the independent claim 1, reciting “dispensing the second portion of the contribution to the social platform upon achieving the second milestone”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-8, 10-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fellig et al. (US 2012/0303516 A1), hereinafter “Fellig,” in view of Daken et al. (US 2009/0254387 A1), hereinafter “Daken,” and further in view of Mullen et al. (US 2014/0370972 A1), hereinafter “Mullen.”
Claims 1, 8, and 15, Fellig discloses a computer system, computer-implemented method, and a computer program product residing on a computer readable medium having a plurality of instructions stored thereon which executed by a processor, cause the processor to perform operations comprising (Abstract, Claims 1-5, and para. [0011], [0024]):
preparing an automated request that solicits one or more participant proposals on a procurement platform, the procurement platform being configured to interface with a social platform and automate a purchasing function of one or more organizations associated with the social platform, wherein the automated request requires a defined contribution that will be made to the social platform on behalf of a client if the client accepts a particular participant proposal from the one or more participant proposals (Para. [0015], “consumer provides information to create a profile on the system server to authorize and enable the consumer to access the Merchant web site for utilization of the platforms for making donations and payments and with predetermined criteria being reached, the system server causes funds donated or payment funds made by the consumer to be electronically transferred to the Merchant.” and  [0016], “The system comprises a monetary payment and/or donation platform comprising:” Teaching the procurement platform. Para. [0049]-[0051] teaching the setup of “recurring payment information e.g., $10.00 per month” or “the individual consumer can select to deposit/pay $0.25 daily with a goal of $5.00. Each day the receptacle and profile will increase by $0.25 and, once the goal of $5.00 is reached, the transaction in toto will be processed. The present system is also configured to remind the individual consumer to process a transaction, support a “cause” or purchase a “product” through the payment platform” which is automate a purchasing information of one or more organization associated with the social platform and the automated recurring has a defined contribution that will be made to the merchant/charity (i.e. social platform) on behalf of a client if the client accepts a particular participant proposal from the one or more participant proposals. See para. [0046]-[0047], [0049]-[0052] teaching the consumer/client can select a request of a proposal for a specific cause for the support of charity and specific criteria of contribution amount such as $10.00 per month, deposit/pay $0.25 daily with a goal of $5.00, or micro deposit criteria e.g., $0.10 per 24 hour period. The Office takes the position that in order for an automated request of a defined contribution of a particular participant proposal to be selected, the automated request of participant proposal has to be prepared or setup. For example, a token as a defined contribution amount (in para [0061]-[0062] or $100 for the Bronze package (in para. [0066]));
receiving, by the client on the computing device (para. [0054] mobile devices and desktop PC), the one or more participant proposals (Para. [0049]-[0051] teaching the setup of “recurring payment information e.g., $10.00 per month” or “the individual consumer can select to deposit/pay $0.25 daily with a goal of $5.00. Each day the receptacle and profile will increase by $0.25 and, once the goal of $5.00 is reached, the transaction in toto will be processed. The present system is also configured to remind the individual consumer to process a transaction, support a “cause” or purchase a “product” through the payment platform.” which is automate a purchasing information of one or more organization associated with the social platform and the automated recurring has a defined contribution that will be made to the merchant/charity (i.e. social platform) on behalf of a client if the client accepts a particular participant proposal from the one or more participant proposals. See para. [0046]-[0047], [0049]-[0052] teaching the consumer/client can select a request of a proposal for a specific cause for the support of charity and specific criteria of contribution amount such as $10.00 per month, deposit/pay $0.25 daily with a goal of $5.00, or micro deposit criteria e.g., $0.10 per 24 hour period. The Office takes the position that in order for an automated request of a defined contribution of a particular participant proposal to be selected, the automated request of participant proposal has to be prepared or setup. For example, a token is a defined contribution amount (in para [0061]-[0062]) or $100 for the Bronze package (in para. [0066])); 
enabling the client on the computing device to accept the particular participant proposal (Para. [0046]-[0047], [0049]-[0052] teaching the consumer/client can select a request of a proposal for a specific cause for the support of charity and specific criteria of contribution amount such as $10.00 per month, deposit/pay $0.25 daily with a goal of $5.00, or micro deposit criteria e.g., $0.10 per 24 hour period. Additionally see para. [0061]-[0062] and [0066]); and 
enabling the client on the computing device to select the social platform chosen from a social platform pool (para. [0052] and [0089]-[0100] teaching the back end application of the system allows the merchant/charity to create new “Causes” of the merchant/charity which is creating of social platform of a social platform pool. In para. [0055]-[0056] and [0119]-[0149] teaching the consumer/client can select the merchant/charity from a selection of merchant/charity based on “Cause”), and
receiving a contribution for the social platform from the client (para. [0046]-[0047], [0049]-[0052]). 
However, Fellig does not expressly teach the following limitations:
wherein enabling the client on the computing device to select the social platform includes: identifying one or more social responsibility issues affecting a perceived social responsibility of the client; identifying the social platform that addresses the one or more social responsibility issues affecting the perceived social responsibility of the client; recommending the social platform that addresses the one or more social responsibility issues affecting the perceived social responsibility of the client;
receiving a contribution for the recommended social platform from the client; 
defining a first milestone and at least a second milestone for the social platform; 
associating the first milestone with a first portion of the contribution; 
associating the at least a second milestone with at least a second portion of the contribution; and
monitoring the social platform for achieving at least one of the first milestone and the at least a second milestone. 
Nonetheless, Daken which is directed to computer system for determining social responsibility metric, which specifically teaches,
 wherein enabling the client on the client device to select the social platform includes: identifying one or more social responsibility issues affecting a perceived social responsibility of the client; identifying the social platform that addresses the one or more social responsibility issues affecting the perceived social responsibility of the client; recommending the social platform that addresses the one or more social responsibility issues affecting the perceived social responsibility of the client (Para. [0002] and [0004] teaching the determining of social responsibility metric for entities (para. [0006]) associated with a plurality of social responsibility issues (para. [0002], “Because of the changes associated with globalization and global warming, social and environmental sustainability are increasingly important issues.” See para. [0007]-[0008] for social responsibility issues like carbon pollution) and providing recommendations of social platform related to one or more of the social responsibility issues of the client (para. [0045]-[0046], improve social responsibility metric by referrals to communities of users, such as group of users on a network). 
Fellig teaches a system and method for processing donations and payments to merchants on any of multiple electronic communication platforms. Fellig teaches the user supporting a “cause” (i.e. social responsibility) of contribution through the payment platform, selecting a payment up to a pre-determined amount which triggers electronic transfer of the cumulated funds to the selected merchant. Daken teaches for determining a social responsibility metric for one or more financial transactions such as contributing to the cause of offsetting carbon footprint. Fellig and Daken are directed to the same field of endeavor since they are both related to tracking, providing contributions, and promoting an activity/organization/project for greater social cause. Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to combine the feature of defining social responsibility of a client with social responsibility issues and recommending social platform related to the issues of the client as taught by Daken with the computerized system and method of fundraising of Fellig for the motivation of providing tools to assist entities in making informed decisions with respect to the consequences based on the entities/user’s action on others and the environment in order to assist in entities’ aspiration to be more socially and environmentally responsible (Daken, para. [0002]-[0003]).
Fellig and Daken teaches all of the above limitations, the combination of Fellig and Daken does not expressly teach: 
receiving a contribution for the recommended social platform from the client via the computing device; 
defining a first milestone and at least a second milestone for the social platform; 
associating the first milestone with a first portion of the contribution; 
associating at least the second milestone with at least a second portion of the contribution; and
monitoring the social platform for achieving at least one of the first milestone and at least the second milestone, wherein monitoring the social platform for achieving at least one of the first milestone and at least the second milestone includes:
dispensing the first portion of the contribution to the social platform upon achieving the first milestone; and 
dispensing the second portion of the contribution to the social platform upon achieving the second milestone. 
However, Mullen is directed to system and method for activity-based fundraising, which specifically teaches:
receiving a contribution for the recommended social platform from the client via the computing device (Para. [0020]-[0021] and [0047], a computer-implemented fundraiser, pledges funds contributed to participants’ sports teams, extracurricular clubs, or schools, or various charities or foundations, among other uses over various social platforms via mobile devices. See Fig. 7I and para. [0081] for example of receiving a contribution (i.e. $100) for the recommended social platform (i.e. Tivitz college Savings Game-A-Thon, “making a pledge to Aislin Scully” which a cause of fundraising and addresses the one or more social responsibility issues of the client), made over a personalized pledge page on client device);
defining a first milestone and at least a second milestone for the social platform (Para. [0033], [0036], “donations from local, regional, state and national corporate and foundation sponsors that participants may earn based on achievements in fundraising and/or performance in game play, as well as other requirements established by the match sponsor. In an aspect, there may be two types of match funding: (1) match funding that participants are automatically eligible to receive provided that the participants meet the fundraising achievements; and (2) matching funding that participants may qualify for based on additional requirements, for example, membership in one or more organizations, a number of times a participant has frequented a sponsor's store, restaurant or other location, and/or the number of games played at a particular game level scoring above a specific percentage.” Which participants meet the fundraising achievements are representative of first and second milestones. The requirements such as “membership in one or more organizations, a number of times a participant has frequented a sponsor's store, restaurant or other location, and/or the number of games played at a particular game level scoring above a specific percentage” are also representative of different milestones for pledge contribution, Para. [0036], “Match funding may include, but is not limited to, donations from local, regional, state and national corporate and foundation sponsors that participants may earn based on achievements in fundraising and/or performance in game play.” For example, in Fig. 7H, “Unlike a walk-a-thon, your total pledge dollar amount is set by you, if you pledge $20, that’s your total commitment, and it’s up to me to earn that pledge! Once I have played the required games (usually one game per two dollars pledged), you will received a link for you to view my “proof-of-play” report and pay your pledge online.” In this instance, the achievement or milestone is the number of game played. Defined that one game is the first milestone and two (i.e. second) games played is the second milestone) set up by the sponsor);
associating the first milestone with a first portion of the contribution (Para. [0037]-[0038] disclosing set conditions for pledge payment funds amount. Para. [0038], “the system may perform a calculation to determine how many games a participant has to play to trigger a specific pledge. When the participant has played the requisite number of games, the system may trigger the pledges received and issue a pledge payment invoice to the pledge sponsor.” For example disclosed in Fig. 7 H, one game per two dollars and para. [0040], first ten participants to collect $100, which first ten participants is the first milestone for a portion of the contribution ($100 of the total $1000).  Para. [0046], “a number of games played that a participant must achieve before triggering a pledge (e.g., a participant must play ten games to earn a $10 pledge, a participant must play five games to earn a $10 pledge), a maximum number of games required to trigger all pledges received (e.g., all pledges greater than $50 may be triggered by 25 games played),” which ten games is the first milestone for $10 pledge.); 
associating at least the second milestone with at least a second portion of the contribution (para. [0046], “a number of games played that a participant must achieve before triggering a pledge (e.g., a participant must play ten games to earn a $10 pledge, a participant must play five games to earn a $10 pledge), a maximum number of games required to trigger all pledges received (e.g., all pledges greater than $50 may be triggered by 25 games played)” which 25 games played is the second milestone for greater than $50 pledged (i.e. received)); and
monitoring the social platform for achieving at least one of the first milestone and the at least a second milestone (Mullen, Para. [0029]-[0033] disclosing the monitoring and displaying of participant game statistics, number of games, and solicit pledges from sponsors for games (i.e. milestones) played and fundraising achievements),
wherein monitoring the social platform for achieving at least one of the first milestone and at least the second milestone includes:
dispensing the first portion of the contribution to the social platform upon achieving the first milestone (Para. [0046], “Parameters and rules may include, but are not limited to, a start date and an end date for the gameathon, a category or type of games for the gameathon, a number of games played that a participant must achieve before triggering a pledge (e.g., a participant must play ten games to earn a $10 pledge, a participant must play five games to earn a $10 pledge), a maximum number of games required to trigger all pledges received (e.g., all pledges greater than $50 may be triggered by 25 games played), pledge amount suggestions, a minimum and maximum pledge value, a time period for sending reminders to pledge sponsors to make pledge payments, and a distribution schedule of the collected funds. The distribution of the collected funds may include, for example, determining how the total collected funds (after any processing fees have been paid) may be divided between the participant's college savings account, a charity (if applicable), a host sponsor (if applicable) and a host organization for the maintenance or licensing fees.” Which playing five games is representative of the first milestone achieved for the distribution (i.e. dispensing) of $10 (i.e. first portion of the contribution). In Abstract, claims 1, 4, and 7, “methods and apparatus may include collecting payment of the pledge and disbursing the collected payment.” In para. [0040] teaching the collecting of pledge payments online using a credit card, a check card, check routing and account information, a paypal account or other account, for example or via another mechanism, e.g., a mailed check or money order. Also in para. [0040]-[0041], “the method may optionally include triggering match funding 242. Match funding may be determined and collected based on a time-stamp of the payment collection of the required pledge-dollar levels by the financial institution. For example, an example match funding from a sponsor may include a total of $1,000 where the first ten participants to collect $100 of pledges, based on the time-stamp of the payment collection, may receive a $100 match from the sponsor, providing the participant has also met any other match requirements set by the match sponsor. Pledge payments and matching funds may be collected and disbursed by the financial institution associated with the gameathon or by an independent payment gateway enlisted by the host organizer.” Para. [0045], “system may allow an administrator to add a new financial institution. Adding a new financial institution may include inputting, for example, contact information for the financial institution, the financial institution's logo, and zip code coverage of the financial institution. In addition, an administrator may add payment gateway and API credentials for the financial institution to collect and transfer funds from the system to college savings accounts or other such accounts, savings vehicles, or organizations designated by the participant.”); and 
dispensing the second portion of the contribution to the social platform upon achieving the second milestone (Para. [0046], “Parameters and rules may include, but are not limited to, a start date and an end date for the gameathon, a category or type of games for the gameathon, a number of games played that a participant must achieve before triggering a pledge (e.g., a participant must play ten games to earn a $10 pledge, a participant must play five games to earn a $10 pledge), a maximum number of games required to trigger all pledges received (e.g., all pledges greater than $50 may be triggered by 25 games played), pledge amount suggestions, a minimum and maximum pledge value, a time period for sending reminders to pledge sponsors to make pledge payments, and a distribution schedule of the collected funds. The distribution of the collected funds may include, for example, determining how the total collected funds (after any processing fees have been paid) may be divided between the participant's college savings account, a charity (if applicable), a host sponsor (if applicable) and a host organization for the maintenance or licensing fees.” Which playing 25 games is representative of the second milestone achieved for the distribution (i.e. dispensing) of all pledges greater than $50 (i.e. second portion of the contribution). In Abstract, claims 1, 4, and 7, “methods and apparatus may include collecting payment of the pledge and disbursing the collected payment.” In para. [0040] teaching the collecting of pledge payments online using a credit card, a check card, check routing and account information, a paypal account or other account, for example or via another mechanism, e.g., a mailed check or money order. Also in para. [0040]-[0041], “the method may optionally include triggering match funding 242. Match funding may be determined and collected based on a time-stamp of the payment collection of the required pledge-dollar levels by the financial institution. For example, an example match funding from a sponsor may include a total of $1,000 where the first ten participants to collect $100 of pledges, based on the time-stamp of the payment collection, may receive a $100 match from the sponsor, providing the participant has also met any other match requirements set by the match sponsor. Pledge payments and matching funds may be collected and disbursed by the financial institution associated with the gameathon or by an independent payment gateway enlisted by the host organizer.” Para. [0045], “system may allow an administrator to add a new financial institution. Adding a new financial institution may include inputting, for example, contact information for the financial institution, the financial institution's logo, and zip code coverage of the financial institution. In addition, an administrator may add payment gateway and API credentials for the financial institution to collect and transfer funds from the system to college savings accounts or other such accounts, savings vehicles, or organizations designated by the participant.”). 
Since Fellig, Daken, and Mullen are directed to the same field of endeavor related to providing contribution of pledges or donations to charitable organizations. Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the additional feature of defining and associating milestone to contribution of fundraising achievements as taught by Mullen with the modified computerized system and method of fundraising of Fellig and Daken, for the motivation of incentive and grabbing interest of the donors/contributors to actively contribute to a goal from the combination of psychological game, competitive mentality, and satisfaction from in accomplishing a goal or achievement. 
Claims 3, 10, and 17, the combination of Fellig, Daken, and Mullen make obvious of the computer-implemented method of claim 1, computer program product of claim 8, and computer system of claim 15. Mullen further discloses
wherein the social platform pool defines a plurality of prevetted social platform (Para. [0021], [0032], [0035], and [0080] discloses the social platform pool and the plurality of the social platform. Para. [0026] discloses that the invention provides information on the fundraiser, promotional information, as well as information on partnerships with national sponsors, famous sports personalities, celebrities or food chains or other strategic partners, for example, among other information, which identifies the plurality of social platform is prevetted and identified). 
Claims 4, 11, and 18, the combination of Fellig, Daken and Mullen make obvious of the computer-implemented method of claim 1, computer program product of claim 8, and computer system of claim 15. Mullen further discloses
further comprising: maintaining the social platform pool (Para. [0041] discloses that the web page manager or gameathon fundraiser host organizer retain some portion of the donation as licensing, maintenance or other fee for maintaining the social platform pool of the website). 
Claims 5, 12, and 19, the combination of Fellig, Daken and Mullen make obvious of the computer-implemented method of claim 4, computer program product of claim 11, and computer system of claim 18. Mullen further discloses
wherein the social platform pool is maintained within a data structure (Para. [0073], “Fundraiser management component 16 may receive fundraiser information for the various online games, online competitions, and online fundraisers, such as gameathons from the administrator component 12 and may store the received fundraiser information, for example, in a data repository.” Additionally in para. [0125]-[0127], and [0131] disclose the fundraiser information is stored in a data repository in a data structure).
Claims 6, 13, and 20, the combination of Fellig, Daken and Mullen make obvious of the computer-implemented method of claim 1, computer program product of claim 8, and computer system of claim 15. Mullen further discloses
dispensing the first portion of the contribution to the social platform upon achieving the first milestone (Para. [0037]-[0038] disclosing set conditions for pledge payment funds amount. Para. [0038], “the system may perform a calculation to determine how many games a participant has to play to trigger a specific pledge. When the participant has played the requisite number of games, the system may trigger the pledges received and issue a pledge payment invoice to the pledge sponsor.” For example disclosed in Fig. 7 H, one game per two dollars and para. [0040], first ten participants to collect $100, which first ten participants is the first milestone for a portion of the contribution ($100 of the total $1000).  Para. [0046], “a number of games played that a participant must achieve before triggering a pledge (e.g., a participant must play ten games to earn a $10 pledge, a participant must play five games to earn a $10 pledge), a maximum number of games required to trigger all pledges received (e.g., all pledges greater than $50 may be triggered by 25 games played),” which ten games is the first milestone for $10 pledge).
Claims 7, 14, and 21, the combination Fellig, Daken and Mullen make obvious of the computer-implemented method of claim 1, computer program product of claim 8, and computer system of claim 15. Mullen further discloses
dispensing the at least a second portion of the contribution to the social platform upon achieving the at least a second milestone (para. [0046], “a number of games played that a participant must achieve before triggering a pledge (e.g., a participant must play ten games to earn a $10 pledge, a participant must play five games to earn a $10 pledge), a maximum number of games required to trigger all pledges received (e.g., all pledges greater than $50 may be triggered by 25 games played)” which 25 games played is the second milestone for greater than $50 pledged (i.e. received)). 
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fellig et al. (US 2012/0303516 A1), hereinafter “Fellig,), in view of Daken et al. (US 2009/0254387 A1), hereinafter “Daken,” in view of Mullen et al. (US 2014/0370972 A1), hereinafter “Mullen,” and further in view of Baarman et al. (US 2011/0282860 A1), hereinafter “Baarman.”
Claims 22-24, the combination of Fellig, Daken and Mullen make obvious of the computer-implemented method of claim 1, computer program product of claim 8, and computer system of claim 15. However, the combination does not expressly teach:
calculating a contribution return on investment (ROI), wherein calculating the contribution ROI includes tracking an impact of the contribution from the client and assigning a monetary value to an updated perceived social responsibility of the client in response to receiving the contribution for the recommended social platform from the client. 
However, Baarman is directed to method and system for determining social impact of a source, which specifically teaches:
calculating a contribution return on investment (ROI), wherein calculating the contribution ROI includes tracking an impact of the contribution from the client and assigning a monetary value to an updated perceived social responsibility of the client in response to receiving the contribution for the recommended social platform from the client (Para. [0026], [0030]-[0032], and [0053]). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include calculating a contribution return on investment indicating how successful the contribution was at improving a perceived social responsibility of the client, as taught by Baarman with the modified system and method of Fellig, Daken, and Mullen for the motivation and advantage of providing a social platform promotion system and method with the ability to increase matching effectiveness, by including various financial data for providing/matching social activities. Further, the claimed invention is merely a combination of old elements in a similar social impact evaluation field of endeavor. In such combination each element merely would have performed the same social impact evaluation related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Baarman, the results of the combination were predictable (See MPEP 2143 A).

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Engstrom et al. (US20130151326A1) is directed to methods, apparatuses, and articles associated with mutually supportive social networking and online advertising. In embodiments, a method may include facilitating a user of a social network in interacting with social media contributed by other users. The user's interaction may be monitored, and the user may be credited with participation credits, including e.g., progressive crediting. The method may further include facilitating setting up a product sample offering program on the social network, by an online advertiser, to offer samples of a product for redemption by users of the social network, using participation credits and/or progressive redemption rates, and administering the product sample offering program accordingly.
Response to Arguments
35 U.S.C. 103 Rejections
Applicant’s argument have been fully considered but found to be unpersuasive. The Applicant have amended the independent claims 1, 8, and 15 with incorporations of dependent claims 6-7, 13-14, and 20-21, respectively, which have been previously addressed by Mullen. On pages 11-13, the Applicant provided support for the amendments. On page 14, the Applicant asserts that Fellig, taken alone or in any combination with Daken and/or Mullen, is not understood to teach, disclose, or suggest the amended limitations of monitoring the social platform for achieving at least one of the first milestone and at least the second milestone, wherein monitoring the social platform for achieving at least one of the first milestone and at least the second milestone includes: dispensing the first portion of the contribution to the social platform upon achieving the first milestone; and dispensing the second portion of the contribution to the social platform upon achieving the second milestone. 
From bottom half of page 14 to page 17, the Applicant provides the citation of Mullen, paragraphs [0021], [0029]-[0033], [0036]-[0038], [0040], and [0046]-[0047]. 
On page 18, the Applicant further asserts:
“At least as can be seen from the above cited portions, Mullen is understood to teach an activity-based fundraiser (e.g., gamethon, or other game contest or competition ) that is played by students via the Internet (or other network), during which students who have not yet entered college solicit pledges, for games played, from parents, grandparents. relatives, and friends, among other donors, wherein the solicited pledges may include, but is not limited to, gifts, donations, contributions, grants and rewards, among other benefits. However, Mullen is not understood to suggest that the solicited pledges may be dispensed (incrementally and/or in various portions) contingent upon the completion of a defined milestone. For example, and with particular deference to paragraph [00169] of the subject application, as filed, the social platform process may "dispense 558 the first portion of the $100,000 contribution (namely $10,000) to social platform 60 upon social platform 60 achieving the first milestone (namely the initiation and startup of the project)...dispense 560 the second portion of the contribution (namely $20,000) to social platform 60 upon social platform 60 achieving the second milestone (namely the recovery of the 1st 25 tons of water-born plastic)." See, subject application, as filed, paragraph [00169]; emphasis added. Further consideration of Fellig and/or Daken is not understood remedy the deficiencies of Mullen, nor is such suggested by the Office.”
The Examiner respectfully disagrees. Mullen, in primary example is for assisting students to raise funds for their college education, and to help them cope with exorbitantly high tuition costs by receiving pledges/payments from fundraising management platform contributed by donors, which is similar to the claimed invention of social platform for contributing funds to a social cause. The Applicant asserts Mullen does not teach the limitations of wherein monitoring the social platform for achieving at least one of the first milestone and at least the second milestone includes: dispensing the first portion of the contribution to the social platform upon achieving the first milestone; and dispensing the second portion of the contribution to the social platform upon achieving the second milestone, provided with examples from the applicant’s disclosure, "dispense 558 the first portion of the $100,000 contribution (namely $10,000) to social platform 60 upon social platform 60 achieving the first milestone (namely the initiation and startup of the project)...dispense 560 the second portion of the contribution (namely $20,000) to social platform 60 upon social platform 60 achieving the second milestone (namely the recovery of the 1st 25 tons of water-born plastic)." See, subject application, as filed, paragraph [00169]. The Examiner asserts the examples provided in Mullen paragraphs [0040], “the method may optionally include triggering match funding 242. Match funding may be determined and collected based on a time-stamp of the payment collection of the required pledge-dollar levels by the financial institution. For example, an example match funding from a sponsor may include a total of $1,000 where the first ten participants to collect $100 of pledges, based on the time-stamp of the payment collection, may receive a $100 match from the sponsor, providing the participant has also met any other match requirements set by the match sponsor. Pledge payments and matching funds may be collected and disbursed by the financial institution associated with the gameathon or by an independent payment gateway enlisted by the host organizer.” and paragraphs [0046]-[0047], “Parameters and rules may include, but are not limited to, a start date and an end date for the gameathon, a category or type of games for the gameathon, a number of games played that a participant must achieve before triggering a pledge (e.g., a participant must play ten games to earn a $10 pledge, a participant must play five games to earn a $10 pledge), a maximum number of games required to trigger all pledges received (e.g., all pledges greater than $50 may be triggered by 25 games played), pledge amount suggestions, a minimum and maximum pledge value, a time period for sending reminders to pledge sponsors to make pledge payments, and a distribution schedule of the collected funds. The distribution of the collected funds may include, for example, determining how the total collected funds (after any processing fees have been paid) may be divided between the participant's college savings account, a charity (if applicable), a host sponsor (if applicable) and a host organization for the maintenance or licensing fees.” (Italic emphasis include). In one example, a milestone which under the broadest reasonable interpretation is a requirement (i.e. time-stamp, games played, or recovery of water-born plastic), once met/achieved to collect a portion (i.e. $100) of the total contribution (i.e. $1000). Another example is provided in paragraphs [0046]-[0047], teaching a trigger (of requirement, condition, or milestone) for five games to earn a $10 pledge, ten games to earn a $10 pledge, and 25 games to receive all pledges greater than $50, which are similar to examples provided in applicant’s paragraph [00169] that the pledges are dispensed incrementally based on condition or milestones (e.g., games played vs water-born plastic recovered) achieved. In sum, Mullen teaches the amended limitations of wherein monitoring the social platform for achieving at least one of the first milestone and at least the second milestone includes: dispensing the first portion of the contribution to the social platform upon achieving the first milestone; and dispensing the second portion of the contribution to the social platform upon achieving the second milestone, in view of the Applicant’s Specification. Thus, the 103 rejections are maintained and see rejections above for additional details. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689